DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment are made that this application claims the priority to the following:

    PNG
    media_image1.png
    58
    351
    media_image1.png
    Greyscale
. 
Information Disclosure Statement
The information disclosure statement (IDS), dated 03/11/2020, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
As applicants pointed out that the claim 70 was not included/omitted in the previous restriction requirement. Now the claim 70 is included in the group I claims. The error is regretted. 
The examiner also acknowledges applicant's response to restriction requirement and election of group I corresponding to claims 32-35, 38-43, 45, 50, 54-58 and including claim 70, in the reply filed on 04/01/2021.    
Claims 59-61, 63, 66-67 and 71-73 are withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim objections
Claim 38 is objected to because of the following informalities:  the claim recited several solid supports, which are not represented in proper Markush group representation of species. It should be amended to the “selected from the group consisting of".  See MPEP 2117. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35 and 41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 35 recites “suitable medium comprising at least one of a bioassay or a biological medium”. Though the conditions to make disulfide bond are known, but what else the medium comprises. The specification failed to define the medium or bioassay or biological medium. 
Claim 41 recites ‘acid’, however, there is no corresponding acid in its independent claim 32.  There is insufficient antecedent basis for this limitation in the claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 32-35, 38-40, 45, 50 and 54-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Derksen et al (ChemBioChem, 2008, 9, 1898-1901; see applicants filed IDS 03/11/2020) as evidenced by Wohr et al (J.Am.Chem.Soc., 1996, 118, 9218-9227). 
Derksen et al disclose solid phase synthesis of type IIa bacteriocins, leucocin A and pediocin PA-1 with the incorporation of pseudoprolines [acknowledged and pointed out to Wohr et al], wherein peptides were synthesized manually and the peptides were prepared on preloaded Fmoc-Trp(Boc)-TGA, Fmoc-Cys(Trt)-TGT, or H-Cys(Trt)-2-ClTrt resin by using standard side-chain protection. Oxidation to form the necessary disulfide bond(s) was completed by suspending the peptide in a 1:1 solution of 2,2,2-trifluoroethanol and ammonium bicarbonate buffer. The solutions were then saturated with oxygen and allowed to stir for 16 hr. After oxidation, the non-aqueous portion of the solution was removed in vacuo and the aqueous portion was lyophilized to obtain the crude peptide. [See Experimental Section in page 1900].
Derksen et al followed the solid support synthesis methodology of Wohr et al, which disclose the synthesis of sarafotoxin-S6b, was carried out according to Fmoc-PyBOP stepwise solid phase chemistry starting with a Fmoc-Trp(Boc)-functionalized Wang type resin. The cleavage and deprotection of the peptide resin were effected by treatment with TFA/ethanedithiol/thioanisole/water/phenol. [See left paragraph in page 9223]. Wohr et al further teach the advantages of pseudo-proline, such as a solubilizing, structure disrupting protection technique in peptide synthesis [see abstract].
With regard to claims 54-55, substitution of Cys in the natural sequence with Phe, which is represented by (4) and (5), see Fig.2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 32-35, 38-43, 45, 50, 54-58 and 70 are rejected under 35 U.S.C. 103 as being unpatentable over Derksen et al (ChemBioChem, 2008, 9, 1898-1901; see applicants filed IDS 03/11/2020) in view of Wohr et al (J.Am.Chem.Soc., 1996, 118, 9218-9227), Koo et al (Proc. Johnsen et al (Applied and Environmental Microbiology, Nov 2000, 4798-4802; see applicants filed IDS 03/11/2020).     
For claims 32-35 and 70:
Derksen et al teach a solid phase synthesis of type IIa bacteriocins, leucocin A and pediocin PA-1 with the incorporation of pseudoprolines [acknowledged and pointed out to Wohr et al], wherein peptides were synthesized manually and the peptides were prepared on preloaded Fmoc-Trp(Boc)-TGA, Fmoc-Cys(Trt)-TGT, or H-Cys(Trt)-2-ClTrt resin by using standard side-chain protection. Oxidation to form the necessary disulfide bond(s) was completed by suspending the peptide in a 1:1 solution of 2,2,2-trifluoroethanol and ammonium bicarbonate buffer. The solutions were then saturated with oxygen and allowed to stir for 16 hr. After oxidation, the non-aqueous portion of the solution was removed in vacuo and the aqueous portion was lyophilized to obtain the crude peptide. [See Experimental Section in page 1900].
Derksen et al followed the solid support synthesis methodology of Wohr et al, which teach the synthesis of sarafotoxin-S6b, was carried out according to Fmoc-PyBOP stepwise solid phase chemistry starting with a Fmoc-Trp(Boc)-functionalized Wang type resin. The cleavage and deprotection of the peptide resin were effected by treatment with TFA/ethanedithiol/thioanisole/water/phenol. [See left paragraph in page 9223]. Wohr et al further teach the advantages of pseudo-proline, such as a solubilizing, structure disrupting protection technique in peptide synthesis [see abstract].
For claims 38-40:
Wohr et al, teach the synthesis of sarafotoxin-S6b, was carried out according to Fmoc-PyBOP stepwise solid phase chemistry starting with a Fmoc-Trp(Boc)-functionalized Wang type resin. [See left paragraph in page 9223]. In general, the resins come with linkers, though Wohr et al silent on it. The specification defined the linker as a molecule attached to the solid support for connecting the peptide chain to the solid support and these are not resin specific. In the Wang resin, 4-hydroxybenzyl is the linker, which is part of the Wang resin. 
For claim 41:
Derksen et al teach trifluoroacetic acid (TFA), but silent on acetic acid, but the acids are interchangeable with other acids, such as acetic acid etc, absence evidence to the contrary. Regardless, Koo et al teach production of pediocin (is a bacteriocin) by chemical synthesis, specifically by stepwise solid phase peptide synthesis method with acetic acid capping and double coupling, wherein the synthesis started with the cysteine preloaded HMP resin. [See section Synthetic pediocin in page 150].
For claim 42-43:
Derksen et al teach a solid phase synthesis of type IIa bacteriocins, leucocin A and pediocin PA-1. However, the synthesis is not independent of peptides, specifically, whether class IIa or IIb or IIc or IId. The process is expected to behave the same for all these peptides. 
For claim 45:
The recited variants in Derken et al have at least 80% sequence identity to that of native sequence [see Fig. 1 and 2].
For claim 50 and 54-55:
Derken et al teach substitution of Cys in the natural sequence with Phe, which is represented by (4) and (5), see Fig.2. 
For claims 56-57:
Derken et al is silent on the recited amino acid substitutions. However, Johnsen et al teach substitution of Met for Ala and Met for Leu [see Table 1] in pediocin PA-1 and their properties [see Table 2].
For claim 58:
Though amino acid substitutions are common in the peptide synthesis, but Derksen et al teach the advantages of hydrophobic interactions as substitutes for a conserved disulfide linakage in the type IIa bacteriocins [see the whole document]. So, one would be motivated to replace Tyr for with hydrophobic amino acids, such as Phe, Ser or Trp. 
Therefore, based on the above teachings, all the claimed elements were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success.  The motivation to combine art established techniques in the peptide synthesis can originate from the expectation that the prior art components will perform their expected functions to accomplish their expected outcomes when combined for their common known purpose. See MPEP 2144.07. 
Conclusion
Suggested claim language: it appears that disulfide bond formation is critical in the claimed invention, based on description in paragraphs [0086-0089] in PG Pub and shown examples in Example 3-5 and 9. Applicants may have amend independent claim accordingly. 
Before filing the response to this office action, applicants are highly encouraged to contact the examiner and get clarifications for the pending issues, in order to avoid delay in the prosecution time. 
To facilitate for quick response/communication, applicants may have to consider filing the authorization for internet communications in a patent application (Doc Code: ECOMM.AUTH/ECOMM.WTDW), see MPEP 502.03. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929.  The examiner can normally be reached on 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658